Citation Nr: 1821731	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned a non-compensable (0 percent) disability rating. 

In December 2017, the Board remanded the issue on appeal for further development to include scheduling the Veteran for an examination. The Veteran did not show up to the examination. In February 2018 the RO issued a Supplemental Statement of the Case (SSOC) re-adjudicating the issue on appeal. As such, the directives of the December 2017 Remand have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record. 


FINDING OF FACT

During the period on appeal the Veteran's service-connected bilateral hearing loss was manifested by no more than Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85 , Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative have asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Veteran was afforded a VA examination in August 2012.  In December 2017, the Board remanded the issue on appeal in order to schedule the Veteran for an examination in order to obtain updated findings regarding the severity of this disability based on a contention of increased severity since the prior examination. The Veteran did not show up to the examination.  As such, the directives of the December 2017 Remand have been substantially complied with and this appeal will be considered upon the evidence of record. See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.655.  As VA has attempted to obtain additional relevant evidence in this appeal but the Veteran failed to report to the scheduled examination, the Board finds it appropriate to rate this issue on the evidence of previously of record

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. 

II. Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Hearing loss is rated based on 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation. Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second. See 38 C.F.R. § 4.85(a), (d). 

Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86. Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b).

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability. The evidence of record does not more nearly approximate the criteria for a compensable evaluation. 38 C.F.R. § 4.7.

The Veteran contends that he should be entitled to a compensable rating for his bilateral hearing loss.

The Veteran was afforded a VA audio examination in August 2012. The Veteran expressed that he misunderstands instructions from his boss and does not hear safety warnings. 

Pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were of 45, 60, 75 and 70 decibels, respectively, for an average of 63 decibels. Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 50, 60, 80 and 75 decibels, respectively, with an average of 66 decibels. Speech discrimination scores were reported as 90 in the right ear and 84 in the left ear. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss. 

Application of 38 C.F.R. § 4.85  Table VI to the August 2012 evaluation results in assignment of a Roman Numeral III for the right ear and Roman Numeral III for the left ear. This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85. The measurements do not meet the criteria for an exceptional pattern of hearing under 38 C.F.R. § 4.86.

The Board acknowledges that the functional effect caused by the Veteran's hearing disability is the inability to hear in the presence of any background noise, to include difficulty with conversations /communication. Nevertheless, the overall objective evidence of record, as detailed above preponderates against entitlement to a compensable evaluation.

To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his current disability ratings, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as trouble hearing high pitched sounds/voices and difficulty understanding in noise. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess. See Kahana v. Shinseki, 24 Vet. App. 428   (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (2006). 

Accordingly, the Board attaches probative weight to the medical records and from the skilled medical professionals who conducted the audiological testing rather than to the Veteran's lay witness statements. Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision. In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable initial rating is warranted. 

The Board has considered the statements made by the Veteran in which he asserted that his hearing loss disability warrants a higher rating. However, the Board is bound in its decisions by the VA regulations for rating of hearing loss. 38 U.S.C. § 7104(c). 

The preponderance of the evidence is against a compensable initial rating for the Veteran's bilateral hearing loss. As there is no reasonable doubt to be resolved in favor of the Veteran, the Board finds that the appeal must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


